Lord, J.
But a single question is presented in «this case. The plaintiff contends that he was injured in a trench by reason of the sidés’ caving because not sufficiently braced. The defendants admitted at the trial, that, if bracing were necessary, it was their duty to brace. It is immaterial to inquire how this duty devolved upon the defendants, though there seem to be only two modes by which it could be: one mode would be by force of law, because of the obligation on the part of an employer to use reasonable precautions to guard against injury to the workmen in his employment; the other mode would be by contract between the parties. A contract between the defendants and a third party is res inter alios. As between the parties to this suit, it cannot be used as an admission of duty, or of reasonableness or propriety. No man, by entering into a contract with another to perform work for him, agrees, by entering into the contract, either that the work to be done is necessary, or useful, or reasonable, or proper. He has no responsibility for the work, provided it be not illegal nor immoral. These suggestions preclude the competency of the defendants’ contract with the city of Boston, as being res inter alios, and liable, if not calculated, to mislead. The admissibility of that contract being the only question submitted to us, the exceptions must be

Overruled.